J-A32019-17

                              2018 Pa. Super. 212

DANIEL T. MORGAN                          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
           v.                             :
                                          :
                                          :
SHERI A. MORGAN                           :
                                          :
                  Appellant               :   No. 1770 MDA 2016

            Appeal from the Order Entered September 27, 2016
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2007-1502

DANIEL T. MORGAN                          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                  Appellant               :
                                          :
                                          :
           v.                             :
                                          :
                                          :
SHERI A. MORGAN                           :   No. 1841 MDA 2016

            Appeal from the Order Entered September 27, 2016
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2007-1502

DANIEL T. MORGAN                        : IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                  Appellant             :
                                        :
                                        :
          v.                            :
                                        :
SHERI A. MORGAN                         : No. 128 MDA 2017
                                        :
             Appeal from the Order Entered January 12, 2017
 In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2007-1502

BEFORE: OTT, J., DUBOW, J., and STRASSBURGER*, J.



*Retired Senior Judge assigned to the Superior Court.
J-A32019-17



CONCURRING STATEMENT BY STRASSBURGER, J.:             FILED JULY 20, 2018


      I join the Majority Opinion in its entirety. I write separately because

Husband’s fraudulent actions defrauded not just Wife but also the judicial

system and his profession. Therefore, the Opinion here should be referred to

the District Attorney of Franklin County and the Disciplinary Board.


      Judge Ott joins the Concurring Statement.


      Judge Dubow joins the Concurring Statement.




                                    -2–